DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA (US Patent Application Publication 20190013608 A1).
As per claim 1, Yoshida teaches a floating connector (see paragraph [0002]), with a power electrode structure 10, comprising: a plug 12, comprising a plug base body 11, a connector (along 12), a first signal terminal group 13, a first power terminal group 13W and a fixing member 14, wherein the plug base body 11 is coupled to 5the connector (along 12) to form an accommodating space (along x, shown in figure 6), and the first signal terminal group 13 and the first power terminal group 13W are installed at the periphery of the inner wall of the accommodating space (along x, shown in figure 6), and the first power terminal group 13W is installed on both sides of the first signal terminal group 13, and the fixing member 14 is provided for installing the plug base body 11 to a first circuit board B1; and 10a socket 20, comprising a socket upper shell (along 12a), a socket lower shell (along 11a and 11b), a connecting groove 22, a second signal terminal group 23, a second power terminal group (23 along 13W), a fixer 24b and a tongue plate 24d, wherein the socket upper shell (along 12a) is coupled to the socket lower shell (along 11a and 11b), and the connecting groove 22 is configured to be corresponsive to the connector (along 12), and the connecting groove 22 is formed on the socket upper shell (along 12a) for accommodating the tongue plate 24d, and the second 15signal terminal group and the second power terminal group (23 along 13W) are installed on both sides of the tongue plate 24d respectively, and the fixer 24b is provided for limiting the position of the socket upper shell (along 12a) to the socket lower shell (along 11a and 11b), and the second signal terminal group 23 between the socket upper shell (along 12a) and the socket lower shell (along 11a and 11b) is deformed towards at least one direction selected from a first direction (along V-V line) and a second direction (along IV-IV line) to produce a 20movement of the socket upper shell (along 12a) and/or the socket lower shell (along 11a and 11b); wherein, when the plug 12 is inserted into the socket 20, the first signal terminal group 13 is electrically coupled to the second signal terminal group 23 and the first power terminal group 13W is electrically coupled to the second power terminal group (23 along 13W), between the connector (along 12) and the connecting groove 22, for transmitting power and signals (see paragraph [0052]).  
As per claim 2, Yoshida teaches a floating connector (see paragraph [0002]), with a power electrode structure 10, wherein the first signal terminal group 13 further comprises a first terminal (terminal set 13 on right or left of figure 3) and a second terminal (terminal set 13 on right or left of figure 3), and the first terminal (terminal set 13 on right or left of figure 3) is provided for coupling the first circuit board B1 to transmit signals; and the second signal terminal group 23 further comprises a third terminal (terminal set 23 on right or left of figure 8) 5and a fourth terminal (terminal set 23 on right or left of figure 8), and the third terminal (terminal set 23 on right or left of figure 8) is provided for coupling a second circuit board B2 to transmit signals, and the second terminal (terminal set 13 on right or left of figure 3) is electrically coupled to the fourth terminal (terminal set 23 on right or left of figure 8).  
As per claim 3, Yoshida teaches a floating connector (see paragraph [0002]), with a power electrode structure 10, wherein the first power terminal group 13W further comprises a fifth terminal (terminal set 13W on right or left of figure 3) and a 10sixth terminal (terminal set 13W on right or left of figure 3), and the fifth terminal (terminal set 13W on right or left of figure 3) is provided for coupling the first circuit board B1 to receive power or ground; and the second power terminal group (23 along 13W) further comprises a seventh terminal (23c along 13W, paragraph [0043] and [0052])) and an eighth terminal (23a1 along 13W, paragraph [0040] and [0052])), and the seventh terminal (23c along 13W, paragraph [0043] and [0052])) is provided for coupling a second circuit board B2, and the sixth terminal (terminal set 13W on right or left of figure 3) is electrically coupled to the eighth terminal (23a1 along 13W, paragraph [0040] and [0052])).  
15 As per claim 4, Yoshida teaches a floating connector (see paragraph [0002]), with a power electrode structure 10, wherein the plug base body 11 or the connector (along 12) further comprises an engaging slot (along 12a2, see paragraph [0045]) for installing a cover (see paragraph [0009]).  
As per claim 5, Yoshida teaches a floating connector (see paragraph [0002]), with a power electrode structure 10, wherein the first power terminal group 13W and the first signal terminal group 13 in the 20accommodating space (along x, shown in figure 6) have a distance apart from one another, and the second power terminal group (23 along 13W) is configured to be corresponsive to the first power terminal group 13W and the second signal terminal group 23 is configured to be corresponsive to the first signal terminal group 13.  
As per claim 6, Yoshida teaches a floating connector (see paragraph [0002]), with a power electrode structure 10, wherein the socket lower shell (along 11a and 11b) has a signal terminal positioning slot 22 formed thereon for positioning the second signal terminal group 23; and, the socket lower shell (along 11a and 11b) has a power terminal positioning slot 23 formed thereon for positioning the second power terminal group (23 along 13W).  
5 As per claim 7, Yoshida teaches a floating connector (see paragraph [0002]), with a power electrode structure 10, wherein the fixer 24b limits the position of the socket upper shell (along 12a) to the socket lower shell (along 11a and 11b), so that the socket lower shell (along 11a and 11b) produces a floating space (along IV-IV line) corresponding to the socket upper shell (along 12a).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831